Citation Nr: 0620799	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-08 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection and 
denied a total disability rating based on individual 
unemployability (TDIU).  

In February 2002, the veteran filed a notice of disagreement 
with respect to the November 2001 rating decision in its 
entirety.  The RO issued a Statement of the Case (SOC) in 
April 2003 on the new and material evidence issue only.  The 
veteran's VA Form 9 received in April 2003 applied only to 
that issue.  In February 2004, the RO issued a SOC for the 
TDIU issue.  The veteran was advised at that time that he was 
required to submit a Substantive Appeal, VA Form 9 or 
equivalent, to perfect his appeal.  The veteran did not 
submit a Substantive Appeal; therefore, the Board does not 
have jurisdiction over the TDIU issue.

As will be discussed below, the claim for service connection 
is reopened.  The merits of the claim are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for further development.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In April 1971, the RO denied a claim for service 
connection for a psychiatric disorder.  The veteran did not 
appeal this decision.

2.  The last final (unappealed) disallowance of the veteran's 
claim was by Board decision in May 1995.

3.  Evidence presented since the May 1995 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1995 Board decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. 
§ 20.1100 (1994).  

2.  Evidence added to the record since the May 1995 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally sought service connection for a 
psychiatric disorder in April 1971, at which time his claim 
was denied.  He unsuccessfully attempted to reopen the claim 
in December 1990.  The Board affirmed the RO's denial in May 
1995, finding that new and material evidence had not been 
submitted sufficient to reopen the claim.  Of record at that 
time were the veteran's incomplete service medical records, a 
May 1971 VA examination, and inpatient records of 
hospitalizations in 1976, 1989, 1991.

Applicable law provides that a Board decision is final and 
may not be reopened unless new and material evidence is 
submitted.  Finality is determined by the law in effect at 
the time of the decision.  Thus, in this case, the Board's 
May 1995 decision denying the veteran's application to reopen 
the claim for service connection for a psychiatric disability 
is final under 38 U.S.C.A. § 7104(b) and 38 C.F.R. § 20.1100 
(1994).  

Whether new and material evidence has been submitted is 
determined based on the law in effect at the time the veteran 
submits an application to reopen the claim.  In this case, 
the veteran's application was received in February 2001.  
Thus, "new and material evidence" is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).   

Since the May 1995 Board decision, the veteran has submitted 
a number of medical opinions in support of his application to 
reopen.  Two private psychologists, one private psychiatrist, 
and one VA psychiatrist have each commented on the veteran's 
mental state both prior to, and during, his military service.  
Together, the opinions indicate that the veteran's pre-
existing disorder was one of anxiety neurosis, and not 
psychosis.  They further state that the psychosis the veteran 
experienced in service is related to his currently diagnosed 
mental disorder.  Presuming the credibility of these opinions 
for the limited purpose of ascertaining their materiality, 
they constitute new and material evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

These opinions bear directly and substantially upon the 
specific matter under consideration, that is, whether the 
veteran's current diagnosis is related to the psychiatric 
treatment he received in service.  More particularly, when 
presumed credible, these opinions give medical credence to a 
different basis on which to grant service connection rather 
than aggravation of a preexisting psychiatric disorder.  This 
makes them so significant that they must be considered in 
order to fairly decide the claim.  New and material evidence 
having been received, the claim is reopened.  The merits of 
the claim are discussed in the Remand portion of this 
decision.

As a final matter, VA has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2005).  As new and material evidence has been 
submitted, a discussion of whether VA has met those burdens 
is not needed.  No prejudice to the veteran can flow from the 
Board allowing this portion of his claim. 


ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of service 
connection for an acquired psychiatric disorder is granted.


REMAND

The veteran has submitted medical opinions which essentially 
posit that the anxiety neurosis that is well-documented prior 
to his entry into active duty is, in fact, a separate and 
distinct entity from the psychosis he experienced in service.  
They rely on the veteran's testimony of a "psychotic break" 
which led to a "catatonic state" in or around 1969, 
culminating in three mental hospitalizations.  Cumulatively, 
the opinions appear to imply a connection between his current 
psychosis and his in-service disorder.  

Service medical records confirm treatment for anxiety 
neurosis; however, inpatient service medical records, which 
may show psychosis as described by the veteran, are not of 
record.  In November 1993, the Board remanded the veteran's 
claim so that the records from his inpatient mental health 
treatment could be retrieved.  Specifically, the veteran had 
alleged a roughly three week hospitalization at Womack Army 
Medical Center at Fort Bragg, North Carolina in August 1969, 
followed immediately by a month long stay at St. Albans Navy 
Hospital in New York, and a six week hospitalization at 
Beaumont Army Medical Center at Fort Bliss, Texas, perhaps a 
month or so subsequent to that.  

The RO requested records from each of these sources.  The St. 
Albans VA Extended Care Center (formerly the St. Albans Navy 
Hospital) was unable to locate any records.  However, 
correspondence received from Beaumont Army Medical Center, 
dated in December 1993, indicated that the records sought 
were retired to the National Personnel Records Center (NPRC).  
Womack Army Medical Center responded in December 1993, also 
indicating that mental hygiene clinical records for the 
period searched had been retired.  It does not appear that 
follow-up requests were made to the NPRC for these retired 
records.  This evidence must be sought.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Compliant notice should be sent to the veteran. 

In his May 2006 hearing, the veteran testified that he is 
receiving Social Security Administration (SSA) disability 
benefits, based on psychiatric diagnoses.  The claims file 
does not contain, however, the determination by the SSA or 
any associated medical records.  VA's duty to assist requires 
that they be retrieved in this instance.  See Hayes v. Brown, 
9 Vet. App. 67 (1996); see also 38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  

While further delay of this case is regrettable, due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection, as well as of the rating 
criteria by which any disability 
granted service connection will be 
evaluated and how the effective date 
will be assigned.  Notify him of 
information and evidence that VA would 
seek to provide and information and 
evidence that he was expected to 
provide.  Ask the veteran to "provide 
any evidence in his possession that 
pertains to the claim."

2.  Please request from the National 
Personnel Records Center, or other 
appropriate source, any INPATIENT 
CLINICAL and OUTPATIENT MENTAL HYGIENE 
treatment records that were retired 
from Womack Army Medical Center, Mental 
Health Unit, at Fort Bragg, North 
Carolina, dated in August 1969.  Also 
request any INPATIENT CLINICAL and 
OUTPATIENT MENTAL HYGIENE treatment 
records that were retired from Beaumont 
Army Medical Center, Mental Health 
Unit, at Fort Bliss, Texas, dated from 
August to November 1969.  Any attempts 
to obtain records, which are ultimately 
unsuccessful, should be documented in 
the claims folder.

3.  Contact the Social Security 
Administration (SSA) for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's receipt 
of SSA disability benefits.  Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


